SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 GENERAL EMPLOYMENT ENTERPRISES, INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: GENERAL EMPLOYMENT ENTERPRISES, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be held Monday, March 22, 2010 To the Shareholders: You are cordially invited to attend the Annual Meeting of Shareholders of General Employment Enterprises, Inc. which will be held in the Conference Center of the Oakbrook Terrace Tower, First Floor, One Tower Lane, in Oakbrook Terrace, Illinois 60181, on Monday, March 22, 2010, at 11:00 a.m., local time.Directions to the meeting can be obtained by contacting the Company’s Investor Relations Department at One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois 60181, or by calling (630) 954-0495. The purpose of the meeting is: 1. To elect six directors of the Company; and 2. To act upon such other matters as may properly be brought before the meeting. Shareholders of record at the close of business on January 22, 2010 will be entitled to vote at the meeting.Whether or not you are able to attend the meeting in person, please vote as soon as possible.You may vote by signing the enclosed proxy card and mailing it in the envelope provided. For more information about the matters being considered at this meeting, we ask that you read the Proxy Statement on the following pages.The Company’s 2009 Annual Report to Shareholders is enclosed with the Proxy Statement. By Order of the Board of Directors Nancy C. Frohnmaier Secretary Oakbrook Terrace, Illinois January 28, 2010 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on March 22, 2010. The Proxy Statement and the 2009 Annual Report to Shareholders are available at www.genp.com/ir.htm. YOUR VOTE IS IMPORTANT Even if you plan to attend the Annual Meeting, you are urged to sign, date and promptly return your proxy in the enclosed postage paid envelope so that your shares can be voted in accordance with your wishes.If you attend the meeting, you may vote your shares in person, even though you have previously signed and returned your proxy.If your shares are held in the name of a bank or brokerage firm, you should check the voting instructions of that firm. GENERAL EMPLOYMENT ENTERPRISES, INC. Oakbrook Terrace Tower One Tower Lane, Suite 2200 Oakbrook Terrace, Illinois60181 PROXY STATEMENT FOR THE 2 This statement and the accompanying proxy card, which are first being sent to shareholders on approximately January 28, 2010, are being furnished in connection with a solicitation of proxies by the Board of Directors of General Employment Enterprises, Inc. (the “Company”), an Illinois corporation, to be voted at the Annual Meeting of Shareholders to be held on Monday, March 22, 2010, at 11:00 a.m., local time, in the Conference Center of the Oakbrook Terrace Tower, First Floor, One Tower Lane, Oakbrook Terrace, Illinois VOTING RIGHTS AND SOLICITATION The voting securities of the Company entitled to be voted at the Annual Meeting are the shares of Common Stock, of which there were 13,380,265 outstanding on January 22, 2010, the record date for the Annual Meeting.Shareholders are entitled to one vote for each share held except that, in elections for directors, each shareholder has cumulative voting rights.When voting cumulatively, each shareholder has the number of votes equal to the number of directors to be elected (six) multiplied by the number of his or her shares.Such number of votes may be divided equally among all nominees, may be cumulated for one nominee, or may be distributed on any basis among as many nominees as is desired. Each proxy that is properly signed and received before the Annual Meeting will, unless such proxy has been revoked, be voted in accordance with the instructions on such proxy.If no instruction is indicated on the proxy card, the shares will be voted for election of the six nominees for director listed in this proxy statement.The persons authorized to vote shares represented by executed proxies in the enclosed form (if authority to vote for the election of directors is not withheld) will have full discretion and authority to vote cumulatively and to allocate votes among any or all of the listed nominees for director as they may determine or, if authority to vote for a specified candidate or candidates has been withheld, among those nominees for whom authority to vote has not been withheld.In any case, and notwithstanding the foregoing, the proxies may be voted for less than the entire number of nominees if any situation arises which, in the opinion of the proxy holders, makes such action necessary or desirable. Quorum and Vote Required A quorum of shareholders is necessary to take action at the Annual Meeting.A majority of the total outstanding shares of Common Stock of the Company, represented in person or by proxy, will constitute a quorum for purposes of the meeting.Abstentions will be treated as shares of Common Stock that are present for purposes of determining the presence of a quorum.Directors are elected by the affirmative vote of a majority of the shares represented at the meeting, in person or by proxy, and entitled to vote.Withheld votes and abstentions will have the effect of votes against the directors. Voting Procedure, Revoking Proxies Shareholders whose shares are registered in their own names may vote by mailing a completed proxy card as an alternative to voting in person at the Annual Meeting.To vote by mailing a proxy card, shareholders should sign and return the enclosed proxy card in the enclosed prepaid and addressed envelope. If shares are registered in the name of a bank or brokerage firm (record holder), shareholders will receive instructions from their record holder that must be followed in order for the record holder to vote the shares in accordance with the shareholder’s instructions.If shares are held through a bank or brokerage firm and the shareholder wishes to be able to vote in person at the Annual Meeting, the shareholder must obtain a legal proxy from the brokerage firm, bank or other holder of record and present it to the inspector of election with the shareholder’s ballot. Registered shareholders may revoke or change a previously delivered proxy at any time before the Annual Meeting by delivering another proxy with a later date or by delivering written notice of revocation of their proxy to the Secretary of the Company at its principal executive offices before the beginning of the Annual Meeting.Shareholders may also revoke their proxy by attending the Annual Meeting and voting in person, although attendance at the Annual Meeting will not, in and of itself, revoke a valid proxy that was previously delivered.If shares are held through a bank or brokerage firm, shareholders must contact that bank or brokerage firm to revoke any prior voting instructions.Shareholders may also vote in person at the Annual Meeting if a legal proxy is obtained, as described in the preceding paragraph. Manner and Costs of Solicitation The cost of preparing, assembling and mailing the proxy materials and of reimbursing brokers, nominees and fiduciaries for the out-of-pocket expenses of transmitting copies of the proxy materials to the beneficial owners of shares held of record by such persons will be borne by the Company.The Company intends to solicit proxies by the use of mail, but certain officers and regular employees of the Company or its subsidiary, without additional compensation, may use their personal efforts by telephone or otherwise, to obtain proxies.The Company also reserves the right to retain and compensate a professional solicitor to assist in the solicitation of proxies. 2 ELECTION OF DIRECTORS Six directors are to be elected at the Annual Meeting, to serve until the 2011 Annual Meeting of Shareholders, or until their successors are elected and qualified.Proxies will be voted, unless otherwise indicated, for the election of the nominees named below.The persons authorized to vote shares represented by executed proxies in the enclosed form (if authority to vote for the election of directors is not withheld) will have full discretion and authority to vote cumulatively and to allocate votes among any or all of the listed nominees for director as they may determine or, if authority to vote for a specified candidate or candidates has been withheld, among those nominees for whom authority to vote has not been withheld.In any case, and notwithstanding the foregoing, the proxies may be voted for less than the entire number of nominees if any situation arises which, in the opinion of the proxy holders, makes such action necessary or desirable. Director Nominees The following information is furnished with respect to each nominee for election as a director. Each nominee has agreed to serve, if elected. DENNIS W. BAKER, age 63 – Director of the Company since 2000.Formerly with CF Industries Holdings, Inc., Long Grove, Illinois, where he had been employed for more than 30 years in various financial capacities, and was Treasurer when he retired in April of 2007. HERBERT F. IMHOFF, JR., age 60 – Director of the Company since 1986.Mr. Imhoff retired from the positions of Chairman of the Board, Chief Executive Officer and President of the Company on July 1, 2009, positions he held since 2001. He previously served as
